Order filed April 24, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-11-00856-CV
                                    ____________

  SHARON ANN GRIBBLE, Individually and in her Capacity as Guardian of the
           Person and Estate of Michael Ray Gribble, Appellant

                                            V.

                          BRENT ALLEN LAYTON, Appellee


                         On Appeal from the 306th District Court
                                Galveston County, Texas
                            Trial Court Cause No. 09FD0426


                                       ORDER

       The clerk’s record in this appeal was filed October 25, 2011. On February 27,
2012, appellant filed a motion to extend time for filing the record in this case. This court
granted the motion, and on March 15, 2012, issued an order deeming appellant indigent
and ordering the record filed. The portion of this court’s March 15, 2012, order that
ordered the Galveston County District Clerk to file the clerk’s record in this appeal on or
before April 16, 2012, is WITHDRAWN. The reporter’s record has now been filed, and
it appears that the record is complete. Therefore, appellant’s brief is due within thirty
days of the date of this order.




                                         PER CURIAM




                                           2